Name: Council Regulation (EEC) No 3130/91 of 21 October 1991 amending Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 29. 10. 91 Official Journal of the European Communities No L 297/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3130/91 of 21 October 1991 amending Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas imports of rice of the long-grain aromatic Basmati variety into the Community have proceeded satisfactorily and the annual quantity provided for has been used up ; Whereas exports of Basmati rice play a vital role in the economic development of the region of production of this rice variety ; Whereas, for reasons of trade and cooperation policy with regard to third countries, the reduction in the levy as provided for in Regulation (EEC) No 3877/86 (') should continue without any change in the quantity concerned ; Whereas the Agreement for commercial, economic and development cooperation between the European Economic Community and the Islamic Republic of Pakistan (2) was concluded for a period of five years expir ­ ing on 22 April 1991 , though the Agreement is automat ­ ically renewed from year to year unless it is denounced by either party six months before expiry ; Whereas, in order to prevent annual extensions of the concession from creating a climate of uncertainty, Regula ­ tion (EEC) No 3877/86 should be extended for a further five-year period while making provision for an obligation on the Commission to terminate the application of that Regulation where the abovementioned Agreement lapses before 30 June 1996, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 2 of Regulation (EEC) No 3877/86 shall be replaced by the following : Article 2 Article 1 shall apply to imports of a quantity of Basmati rice equivalent to 10 000 tonnes of husked rice per year for the period from 1 July 1991 to 30 June 1996, provided that a certificate of authenticity from the exporting country, recognized by the Community, is presented.' 2. Article 4 of Regulation (EEC) No 3877/86 shall be amended as follows : (a) In the second paragraph, the date '30 June 1991 ' shall be replaced by *30 June 1996'; (b) The following third paragraph shall be inserted : 'However, if the Agreement for commercial, economic and development cooperation between the European Economic Community and the Islamic Republic of Pakistan lapses before that date, the Commission shall terminate the application of the arrangements provided for in this Regulation, with effect on 1 July of the year in question.'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 October 1991 . For the Council The President P. BUKMAN (') OJ No L 361 , 20. 12. 1986, p. 1 . (2) OJ No L 108, 25. 4. 1986, p. 3.